IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT ()F OHIO

EASTERN DIVISION
IKECH EMEAGHARA,
CASE NO. 2:18-CV-00625
Petitioner, CRIM. NO. 2:16-CR-224
JUDGE JAMES L. GRAHAM
v. Chief Magistrate Judge Elizabeth P. Deavers
UNITED STATES OF AMERICA,
Respondent.
OPINION AND ORDER

 

On December 4, 2018, the Magistrate Judge issued a Report and Recommendalion
recommending that the Morz`on 10 Vacate under 28 US. C. § 2255 be denied and that this action be
dismissed (ECF No. 70.) Although the parties were advised of the right to tile objections to the
Magistrate Judge’s Report and Recommena'atz`on, and of the consequences of failing to do so, no
objections have been filed.

The Report and Recommendarfon (ECF No. 70) is ADOPTED and AFFIRMED. The
Motion to Vacafe under 28 U.S.C. § 2255 (ECF No. 62) is DISMISSED.

Petitioner has Waived his right to appeal by failing to file objections See Thomas v. Arn,
474 U.S. 140 (1985); Unired Srates v. Wallers, 638 F.Zd 947 (6th Cir. 1981). The Court therefore

DECLINES to issue a certificate of appealability

IT IS SO ORDERED.
77 /~ le / t

J s L. GRAHAM ‘
nited States District Judge

 

